Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terrance Lamont Moore appeals from the district court’s order denying his petition for a writ of error coram nobis. We have reviewed the record and find no reversible error. A writ of error coram nobis pursuant to 28 U.S.C. § 1651 (2000) can be used to vacate a conviction when there is a fundamental error resulting in conviction and no other means of relief is available. United States v. Morgan, 346 U.S. 502, 509-11, 74 S.Ct. 247, 98 L.Ed. 248 (1954); United States v. Mandel, 862 F.2d 1067, 1074-75 (4th Cir.1988). Moore fails to establish the grounds needed to obtain relief under the writ. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.